DETAILED ACTION
This Office action is in response to the amendment filed on November 22, 2021.
Claims 1, 2, 4-9, 11-16, and 18-23 are pending.
Claims 1, 4, 7, 9, 11-14, 16, 20, and 22 have been amended.
Claims 3, 10, and 17 have been canceled.
Claims 21-23 have been added.
Claims 1, 2, 4-9, 11-16, and 18-23 are allowed and will be renumbered as 1-20 in the patent.
The nonstatutory obviousness-type double patenting rejections of Claims 1-20 as being unpatentable over Claims 1-12 of U.S. Patent No. 10,769,058 (hereinafter “‘058”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,769,058 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Nick Carr (Reg. No. 57,594) on November 30, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0002] of the specification as follows:

[0002] This application is a continuation of U.S. Patent Application Serial No. 16/427,021 (now U.S. Patent No. 10,769,058), filed May 30, 2019, titled “GENERIC SERVERLESS PERFORMANCE TESTING FRAMEWORK”. The contents of the aforementioned application are incorporated herein by reference in their entirety.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 11/22/2021), please amend Claims 1, 4, 7, 9, 11-14, 16, 20, and 22 as follows:

1. (Currently Amended) A method, comprising:

generating a performance test execution file based on the application code and the one or more parameters;
determining one or more serverless functions for implementing the testing of the application code based on the performance test execution file;
executing the one or more serverless functions to initiate the testing of the application code on a cloud-based computing resource;
receiving, from the client device, an input modifying the one or more parameters during the testing of the application code;
executing the one or more serverless functions to complete the testing of the application code on the cloud-based computing resource according to the modified one or more parameters;
generating a test output based on the execution of the one or more serverless functions to complete the testing of the application code; and
storing the test output in a non-transitory computer-readable storage medium.

2. (Original) The method of claim 1, further comprising:
streaming, in real-time, a portion of the test output to a dashboard visualization tool subsequent to executing the one or more serverless functions to complete the testing of the application code.

3. (Canceled)

4. (Currently Amended) The method of claim 1, wherein the received indication of the application code to be tested within the serverless computing framework comprises at least one of a file path and an application program interface (API) link.

5. (Original) The method of claim 1, wherein each serverless function of the one or more serverless functions comprises code executed by an event-driven, serverless computing platform provided through a cloud-based service.

6. (Original) The method of claim 1, wherein the cloud-based computing resource has a scalable computing capacity, and wherein a Continuous Integration/Continuous Deployment (CI/CD) pipeline comprises the application code.

7. (Currently Amended) The method of claim 1, wherein the performance test execution file comprises a test script, and wherein the test output comprises at least one of an indication of response time and an indication of success or failure.

8. (Previously Presented) A non-transitory computer-readable storage medium storing instructions that, in response to being executed on a computing device, cause the computing device to:

generate a performance test execution file based on the application code and the one or more parameters;
determine one or more serverless functions for implementing the testing of the application code based on the performance test execution file;
execute the one or more serverless functions to initiate the testing of the application code on a cloud-based computing resource;
receive, from the client device, an input modifying the one or more parameters during the testing of the application code;
execute the one or more serverless functions to complete the testing of the application code on the cloud-based computing resource according to the modified one or more parameters;
generate a test output based on the execution of the one or more serverless functions to complete the testing of the application code; and
store the test output.

9. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, further storing instructions that, in response to being executed on the computing device, cause the computing device to:


10. (Canceled)

11. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the received indication of the application code to be tested within the serverless computing framework comprises at least one of a file path and an application program interface (API) link.

12. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein each serverless function of the one or more serverless functions comprises code executed by an event-driven, serverless computing platform provided through a cloud-based service.

13. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the cloud-based computing resource has a scalable computing capacity, and wherein a Continuous Integration/Continuous Deployment (CI/CD) pipeline comprises the application code.

non-transitory computer-readable storage medium of claim 8, wherein the performance test execution file comprises a test script, and wherein the test output comprises at least one of an indication of response time and an indication of success or failure.

15. (Previously Presented) A system, comprising:
a processor; and
a memory storing instructions which when executed by the processor cause the processor to:
receive, from a client device, an indication of application code to be tested in a serverless computing framework and one or more parameters for testing of the application code, wherein the one or more parameters comprise a number of simulated users for the testing of the application code, a duration of the testing of the application code, a type of the testing of the application code, and a number of test simulations for the testing of the application code;
generate a performance test execution file based on the application code and the one or more parameters;
determine one or more serverless functions for implementing the testing of the application code based on the performance test execution file;
execute the one or more serverless functions to initiate the testing of the application code on a cloud-based computing resource;
receive, from the client device, an input modifying the one or more parameters during the testing of the application code;

generate a test output based on the execution of the one or more serverless functions to complete the testing of the application code; and
store the test output.

16. (Currently Amended) The system of claim 15, the memory further storing instructions which when executed by the processor cause the processor to:
stream, in real-time, a portion of the test output to a dashboard visualization tool subsequent to executing the one or more serverless functions to complete the testing of the application code.

17. (Canceled)

18. (Previously Presented) The system of claim 15, wherein the received indication of the application code to be tested within the serverless computing framework comprises at least one of a file path and an application program interface (API) link.

19. (Original) The system of claim 15, wherein each serverless function of the one or more serverless functions comprises code executed by an event-driven, serverless computing platform provided through a cloud-based service.

and wherein the test output comprises at least one of an indication of response time and an indication of success or failure.

21. (Previously Presented) The method of claim 1, wherein the test output is stored in a cloud-based object storage service.

22. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the test output is stored in a cloud-based object storage service.

23. (Previously Presented) The system of claim 15, wherein the test output is stored in a cloud-based object storage service.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “receiving, from a client device, an indication of application code to be tested in a serverless computing framework and one or more parameters for testing of the application code, wherein the one or more parameters comprise a number of simulated users for 
The closest cited prior art, the combination of US 9,043,759 (hereinafter “Lininger”), US 2019/0205184 (hereinafter “Zhang”), and US 2004/0153774 (hereinafter “Gavish”), teaches generating unit tests from the documentation and comments portions of high-level computer code. However, the combination of Lininger, Zhang, and Gavish fails to teach “receiving, from a client device, an indication of application code to be tested in a serverless computing framework and one or more parameters for testing of the application code, wherein the one or more parameters comprise a number of simulated users for the testing of the application code, a duration of the testing of the application code, a type of the testing of the application code, and a number of test simulations for the testing of the application code” as recited in independent Claims 1, 8, and 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191